Citation Nr: 0634459	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-22 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to a rating higher than 20 percent for the 
residuals of a L-3 fracture with arthritis, from June 24, 
2002 to February 23, 2006.  

2. Entitlement to a rating higher than 40 percent for the 
residuals of a L-3 fracture with arthritis from February 24, 
2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1962 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted a 20 percent rating for the 
residuals of a L-3 fracture with arthritis, effective from 
June 24, 2002.  The veteran disagreed with the evaluation and 
filed a timely appeal.  While on appeal, in a rating decision 
in April 2006, the RO increased the rating for the residuals 
of a L-3 fracture with arthritis to 40 percent, effective 
from February 24, 2006.  Accordingly, in light of the above, 
the Board has characterized the issues on appeal as set forth 
on the title page of this decision.                 

In August 2005, the Board remanded the case for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).

In the August 2005 remand decision, the Board noted that the 
issue of entitlement to an increased rating for the service-
connected residuals of fractures of the pelvic bones was 
raised by the veteran at the time of his May 2004 hearing 
before the undersigned Veterans Law Judge.  The Board stated 
that that issue had not been addressed in a rating decision 
and, as such, the issue was referred to the RO for 
appropriate disposition.  However, there is no evidence of 
record showing that the RO subsequently addressed the 
aforementioned issue in a rating decision.  Thus, the issue 
is once again referred to the RO for appropriate action.

The Board further observes that in August and November 2005 
letters from the veteran, the veteran raised the issues of 
entitlement to service connection for a left shoulder 
disability, a neck disability, and erectile dysfunction 
syndrome, all claimed as secondary to the service-connected 
residuals of a L-3 fracture with arthritis.  In addition, in 
an August 2005 letter from the veteran, he raised the issues 
of entitlement to an increased rating for the service-
connected residuals of a right forearm fracture, entitlement 
to an increased rating for the residuals of an injury to the 
bones of the right foot, and entitlement to an increased 
rating for the residuals of a fracture of the upper third 
right humerus.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.

The Board also notes that in the veteran's July 2002 VA 
examination, x-rays of the veteran's lumbosacral spine were 
interpreted as showing old minimal anterior wedging of the L3 
vertebral body.  The aforementioned medical evidence raises 
the issue of whether the veteran is entitled to a separate 10 
percent rating under the former Diagnostic Code 5285 for 
demonstrable deformity of the vertebral body.  This issue has 
not been considered by the RO and, as such, it is referred to 
the RO for appropriate action.    


FINDINGS OF FACT

1. From June 24, 2002 to February 23, 2006, the veteran's 
residuals of a L-3 fracture with arthritis were productive of 
severe limitation of motion of the lumbar spine.  

2. From February 24, 2006, the veteran's residuals of a L-3 
fracture are manifested by arthritis, pain, and limitation of 
motion, with no clinical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine.  


CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating for the residuals of 
a L-3 fracture with arthritis, from June 24, 2002 to February 
23, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).       

2. The criteria for a rating higher than 40 percent for the 
residuals of a L-3 fracture with arthritis from February 24, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2006).


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the veteran both pre- and post-adjudication 
VCAA notice by letters in July 2002, September 2005, and 
January 2006.  The veteran was notified of the evidence 
needed to substantiate the claim for increase, namely, 
evidence that a disability had become worse.  The veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies and that he could submit private medical 
records or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include that in his possession.  The RO also 
provided the general provision pertaining to the effective 
date for a claim for increase, that is, the date of receipt 
of claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, 18 Vet. App. at 
112 (38 C.F.R. § 3.159 notice); and of Dingess, 19 Vet. App. 
at 473 (notice of the elements of the claim, except for the 
degree of disability assignable).     

As for the degree of disability assignable, which is the 
issue on appeal, and at this stage of the appeal, where the 
veteran has already been given notice of the ratings 
assignable for his disability, there is no reasonable 
possibility that further notice would aid in substantiating 
the claim, and any deficiency as to VCAA compliance regarding 
this claim, is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in April 2006.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran VA examinations in July 2002 and 
February 2006.  In addition, although the veteran indicated 
in a supplemental statement of the case (SSOC) notice 
response, received by the RO in July 2006, that he had more 
information or evidence to submit in support of his appeal, 
the Board notes that the evidence of record is negative for 
any evidence submitted by the veteran subsequent to the July 
2006 SSOC notice response.  In this regard, the veteran had 
60 days after issuance of the SSOC in April 2006 to submit 
additional evidence before the case was certified to the 
Board.  He also had an additional 90 days to submit 
supporting evidence after certification of his appeal, and 
even beyond that with sufficient justification.  38 C.F.R. § 
20.1304.  While VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist him and no further 
assistance to the veteran is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, the veteran injured his back in a fall from a 
tractor and sustained multiple injuries, including a 
compression fracture of the third vertebra of the lumbar 
spine.  

In a June 1966 rating action, the RO granted service 
connection for the residuals of a L-3 fracture and assigned a 
noncompensable rating under Diagnostic Code 5299, effective 
from March 19, 1966. 

In a rating decision in June 2000, the RO increased the 
rating for the veteran's service-connected residuals of a L-3 
fracture with arthritis to 10 percent under Diagnostic Codes 
5010-5292.  

In June 2002, the veteran filed his current claim for 
increase for the low back.   

On VA examination in July 2002, the veteran complained of 
chronic low back pain.  He indicated that he experienced 
flare-ups about twice a week.  The veteran stated that he had 
worked as a credit manager for 30 years until 1998, when he 
retired.  Range of motion of the back showed that forward 
flexion was to 60 degrees with pain beyond 30 degrees, and 
lateral flexion was to 15 degrees with pain beyond 5 degrees 
on both sides.  External rotation was to 30 degrees with pain 
beyond 15 degrees, bilaterally.  Extension of the back was 
not possible.  There was slight loss of normal lumbar 
lordosis.  There were no neurological abnormalities.  X-rays 
of revealed degenerative changes of the lumbosacral spine.  

In a rating decision in July 2002, the RO increased the 
rating to 20 percent under Diagnostic Codes 5010-5292, 
effective from June 24, 2002.  

In May 2004, at a hearing before the undersigned then acting 
Veterans Law Judge, the veteran testified that he had chronic 
low back pain which limited his activities.  

Private medical records from November 1995 to October 2004 
show that from about August to October 2004 the veteran 
underwent physical therapy for his low back disability.  In 
October 2004, the veteran was diagnosed with ongoing chronic 
mechanical back pain.  At that time, it was noted that the 
veteran was neurologically intact.  

On February 24, 2006, the veteran underwent a VA neurological 
examination.  At that time, he stated that he had chronic low 
back pain.  The veteran noted that he could walk five to ten 
minutes at most before his back pain made him stop.  
According to the veteran, it was difficult for him to shop 
for groceries and lift anything heavier than a gallon of 
milk.  The veteran reported that he had occasional pain 
radiating down the left leg, but his primary problem was back 
pain.  On forward bending, the veteran tended to do most of 
his bending at his hips with minimal motion of the lumbar 
spine.  Lateral bending to the right was to 20 degrees, and 
to the left was to 30 degrees (normal was to 45 degrees).  
Axial rotation to the right was to 45 degrees, and to the 
left was to 30 degrees (normal was to 45 degrees).  Motor 
examination was 5/5 in the lower extremities.  Reflexes were 
2+ at the knees, 2+ at the ankles, and toes were downgoing.  
Negative straight leg raise, bilaterally.  The veteran's gait 
was antalgic, but he was able to heel-and-toe walk with no 
weakness on single leg calf raise.  The impression was of 
degenerative disease of the lumbar spine, supported by the 
veteran's history of L3 fracture, history of back pain, 
evidence of muscle spasm and tenderness, and restriction in 
range of motion on examination.  There was no evidence of 
radiculopathy.  

A VA orthopedic examination was conducted on February 24, 
2006.  Upon physical examination, the veteran's gait was 
normal.  The veteran was tender to palpation of the right and 
left paralumbar muscles, with no muscle spasm.  The veteran 
complained of pain at the midline.  Deep tendon reflexes were 
one to two over four, and seated straight leg raising was 
negative.  Manual muscle strength testing was 5/5, and 
sensory light touch to the lower extremities was normal.  
Range of motion of the thoracolumbar spine showed that 
flexion was to 75 degrees; extension was to 15 degrees; side 
bending right and left was to 15 degrees, bilaterally; and 
rotation right and left was to 35 degrees, bilaterally.  The 
veteran complained of pain on the motions.  The impression 
was of lumbosacral spine with old fracture of the L-3 
vertebral body.  The veteran's functional impairment was 
moderate.  There was no weakness, fatigability, or 
incoordination.   

By an April 2006 rating action, the RO increased the 
disability rating for the veteran's service-connected 
residuals of a L-3 fracture with arthritis to 40 percent 
disabling under Diagnostic Code 5235, effective from February 
24, 2006.  

II.  Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's residuals of a L-3 fracture with arthritis has 
been rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5292, effective from June 24, 2002, and 
40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5235, effective from February 24, 2006.   

Under Diagnostic Code 5010, where there is arthritis, due to 
trauma, substantiated by X-ray findings, rate as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

The applicable regulatory criteria for rating limited motion 
of the lumbar spine were amended effective September 26, 
2003.  As the veteran's appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under the old criteria, and under the new 
regulations.  However, as the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue); 
see also Green v. Brown, 10 Vet. App. 111, 116-119 (1997).

Prior to September 26, 2003, under Diagnostic Code 5292, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion warranted 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).   

Prior to September 26, 2003, under Diagnostic Code 5295, the 
maximum schedular rating for lumbosacral strain was 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
Prior to September 26, 2003, under Diagnostic Code 5289, 
favorable ankylosis of the lumbar spine warranted a 40 
percent evaluation.  Unfavorable ankylosis of the lumbar 
spine warranted a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised to a General Rating 
Formula, with reclassification of the diagnostic codes.  
These reclassified diagnostic codes include Diagnostic Code 
5235 for vertebral fracture or dislocation.  Diagnostic Code 
5295 was renumbered as Diagnostic Codes 5237.  Degenerative 
arthritis was assigned Diagnostic Code 5242.  Diagnostic Code 
5292 was removed, but the criteria for limitation of motion 
of the lumbar spine was incorporated into the General Rating 
Formula.  Under the revised criteria for spinal disabilities, 
a 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, with favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5235 (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

For the period from June 24, 2002, to February 23, 2006, the 
Board finds that severe limitation of motion of the 
lumbosacral spine is demonstrated.  The evidence shows that 
during the aforementioned period of time, the veteran had 
significant pain and functional impairment associated with 
the service-connected residuals of a L-3 fracture with 
arthritis.  In the veteran's July 2002 VA examination, 
forward flexion was to 60 degrees with pain beyond 30 
degrees.  In addition, extension of the back was not possible 
and there was slight loss of normal lumbar lordosis.  
Therefore, given the motion typically expected, and 
considering the effects of pain on use, the limitation of 
lumbar spine motion for the period from June 24, 2002 to 
February 23, 2006, was more than moderate, and the veteran's 
disability picture more nearly approximates the criteria for 
a 40 percent rating under Diagnostic Code 5292.  38 C.F.R. 
§ 4.7 (Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating); see also 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, a rating of 40 percent for the veteran's service-
connected residuals of a L-3 fracture with arthritis is 
warranted for the period of time from June 24, 2002 to 
February 23, 2006.  

Under Diagnostic Code 5292, 40 percent is the highest 
schedular evaluation for a lumbar spine disability.  Thus, 
the Board must consider other applicable diagnostic codes.  
In this case, under Diagnostic Code 5295, pertaining to 
lumbosacral strain, an analogous condition, a 40 percent 
rating was also the maximum schedular rating.  Under 
Diagnostic Code 5289, which also addressed limitation of 
motion of the lumbar spine, the criteria for a 50 percent 
rating required unfavorable ankylosis of the lumbar spine.  
While range of motion was severely limited, no fixed 
deformity of the lumbar spine was demonstrated as evidenced 
by the findings on VA examination in July 2002.  In the 
absence of unfavorable ankylosis of the lumbar spine and 
considering functional loss due to pain, fatigue, and 
weakness, a rating in excess of 40 percent, applying the 
former criteria for Diagnostic Codes 5292, 5295, and 5289, 
for the period of time from June 24, 2002 to February 23, 
2006, was not warranted.  

The Board also finds that a rating higher than 40 percent for 
the residuals of a L-3 fracture with arthritis from February 
24, 2006, is not warranted under the revised criteria for 
spinal disabilities.  Under the revised criteria, the next 
higher rating for the lumbar spine on the basis of limitation 
of motion is unfavorable ankylosis of the entire 
thoracolumbar spine.  While range of motion was limited on VA 
examination conducted on February 24, 2006, as evidenced by 
flexion to 75 degrees, extension to 15 degrees, and 15 
degrees of right and left bending, all with pain, no fixed 
deformity of the lumbar spine was shown.  Therefore, the 
Board concludes that the revised criteria for a higher rating 
under the General Rating Formula, incorporating Diagnostic 
Codes 5235, 5237 and 5242, have not been met.

As intervertebral disc syndrome has not been adjudicated as 
part of the service-connected disability, neither Diagnostic 
Code 5293 under the criteria prior to September 26, 2003, nor 
the current criteria under Diagnostic Code 5243 apply.


ORDER

A 40 percent rating for the residuals of a L-3 fracture with 
arthritis, from June 24, 2002, to February 23, 2006, is 
granted, subject to the law and regulations, governing the 
award of monetary benefits. 

A rating higher than 40 percent for the residuals of a L-3 
fracture with arthritis, from February 24, 2006, is denied.  





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


